Response to Arguments
Applicant's arguments filed 05-31-2022 have been fully considered but they are not persuasive. 
Applicant argues that the requirements of a prima facie case of obviousness have not been met with regard to the combination of that there is no motivation to combine Bao and Zhang as the result is not comparable to what is recited in the present claims (Remark pg. 12 lines 9-20).

The Examiner respectfully disagrees

In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, and as an initial matter Bao describes where identifying a pair of transmit radio beam and receive radio beam (a beam-pair) through which the signal strength of the SS block, transmitted by the transmit beam of the beam-pair and received using receive beam configuration of the beam-pair,- Bao ¶0053- 3rd sentence. This is contrary of the Applicant’s argument where it is stated that neither of these portions pertain to providing configuration to the apparatus that includes a set of candidate beams of the apparatus that the claim further recites includes an apparatus transmit beam and an apparatus receive beam (Remarks, pg.10 lines 16- 28).
The applicant further argues that Bao does not recite the apparatus transmitting a reference signal, and that Bao is not concerned about self-interference of the apparatus transmit beam and apparatus receive beam, and as such is not transmitting a reference signal on the apparatus transmit beam with regard to each apparatus transmit and apparatus receive beam pair (Remarks, pg.11, lines, 25-30).
The Applicant respectfully disagrees.
As indicated in the Office Action this deficiency of Bao is remedied by Zhang: (¶0067- 2nd sentence ¶0067- 3rd sentence-transmission of a sounding reference signal (SRS) using the beam 414 that is measured using the beam 418 to determine a self-interference measurement for this Tx and Rx beam pair); ¶0067- 3rd and 4th and  last sentence- UE may transmit an SRS measurement report indicating a top 2 beam pairs based at least in part on the self-interference measurements).
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Therefore, based on this argument it is believed that the 103 rejection of the independent claims and their respective dependents stand over the prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DERRICK V ROSE whose telephone number is (571)270-7460. The examiner can normally be reached 9am- 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, YEMANE MESFIN can be reached on 571-272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DERRICK V ROSE/            Examiner, Art Unit 2462